DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 2021/0116907 A1) and further in view of GANGAKHEDKAR (WO 2019/081039 A1).
Re Claim 1 & 8, Altman teaches an apparatus for invoking a teleoperated driving session for a transportation vehicle equipped with an automated driving function, the apparatus comprising: 
a plurality of environment detection sensors; (Altman; FIG. 1; ¶ [0010], [0014]; The embodiment(s) detail vehicular sensors.) 
a communication module for communicating to a control center computer; and (Altman; FIG. 1-5; ¶ [0013]-[0017], [0020], [0030]; The embodiment(s) detail a remote operator in communication with the vehicle.) 
a processing device that determines a quality of service prediction for the communication between the transportation vehicle and the control center computer for the time when a teleoperated driving session is invoked, (Altman; FIG. 1; ¶ [0034], [0073], [0079]-[0082], [0091]; The embodiment(s) detail predicted QoS metrics associated with a remote teleoperation.) 
Altman does not explicitly suggest selects a category of data to be exchanged with the control center computer during the teleoperated driving session based on the quality of service prediction, and selects the control class for the teleoperated driving session based on at least the available end-to-end latency presented in the quality of service prediction and starts the teleoperated driving session with the selected category of data to be exchanged with the control center computer and the selected control class. 
However, in analogous art, GANGAKEDKAR teaches selects a category of data to be exchanged with the control center computer during the teleoperated driving session based on the quality of service prediction, and (GANGAKHEDKAR; FIG. 1; Page(s) 2-8; The embodiment(s) detail comparable methodology that includes various QoS parameters (category) associated with a QoS prediction and teleoperating operation.) 
selects the control class for the teleoperated driving session based on at least the available end-to-end latency presented in the quality of service prediction and starts the teleoperated driving session with the selected category of data to be exchanged with the control center computer and the selected control class. (GANGAKHEDKAR; FIG. 1; Page(s) 2-8; The embodiment(s) detail teleoperated driving sessions based on available latency/bandwidth associated with the QoS prediction and parameters.) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 2, Altman-GANGAKEDKAR discloses the apparatus of claim 1, wherein the processing device, as part of the determination of the quality of service prediction, receives a quality of service prediction from the control center computer or a communication service prediction server. (GANGAKHEDKAR; FIG. 1; Page(s) 2-9; A computer for executing the method cited in the embodiment(s).) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 3, Altman-GANGAKEDKAR discloses the apparatus of claim 1, wherein the processing device receives the quality of service prediction from the control center computer or a communication service prediction server via the communication module. (GANGAKHEDKAR; FIG. 1; Page(s) 2-9; A computer and communication module/interface.) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 4, Altman-GANGAKEDKAR discloses the apparatus of claim 1, wherein the processing device, as part of the starting of the teleoperated driving session request, initiates the sending of a teleoperated driving session request message to the control center computer, wherein the teleoperated driving session request message contains the selected category of data to be exchanged with the control center computer and the selected control class.  (GANGAKHEDKAR; FIG. 1; Page(s) 2-9; The sending of information related to teleoperations, QoS parameters and session information.) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 5, Altman-GANGAKEDKAR discloses the apparatus of claim 1, wherein the processing device evaluates the receiving signal strength of the quality of service prediction, and terminates the teleoperated driving session in response to determining that the predicted receiving signal strength value is below a limit value. (ALTMAN; FIG. 1; [0016], [0020]-[0028], [0055]-[0060]; The disengaging of a teleoperating based signal/bandwidth related data.) 

Re Claim 6, Altman-GANGAKEDKAR discloses a transportation vehicle comprising the apparatus of claim 1. (ALTMAN; FIG. 1; Summary, ¶ [0009]-[0013]; A vehicle.) 

Re Claim 7, Altman-GANGAKEDKAR discloses a non-transitory computer readable medium including a computer program that comprises computer program code, which when run on a computer processor, provides the processing device of claim 1. (ALTMAN; FIG. 1-4; ¶ [0189]; A processor executing a computer readable medium and code.)
 
Re Claim 9, Altman-GANGAKEDKAR discloses the method of claim 8, wherein the selecting the category of data to be exchanged with the control center computer during the teleoperated driving session comprises selecting the category of data to be exchanged with the control center computer based on the available data rate presented in the quality of service prediction.  (GANGAKHEDKAR; FIG. 1; Page(s) 2-9; The embodiment(s) detail data, information, QoS, prediction and bandwidth.) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 10, Altman-GANGAKEDKAR discloses the method of claim 8, wherein the determining a quality of service prediction for the communication between the transportation vehicle and the control center computer for the time when the teleoperated driving session is invoked comprises receiving a quality of service prediction from a communication service prediction server. (GANGAKHEDKAR; FIG. 1; Page(s) 2-8; The embodiment(s) detail comparable methodology that includes various QoS parameters (category) associated with a QoS prediction and teleoperating operation.)
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 11, Altman-GANGAKEDKAR discloses the method of claim 8, wherein the starting the teleoperated driving session comprises initiating the sending of a teleoperated driving session request message to the control center computer, wherein the teleoperated driving session request message contains the selected category of data to be exchanged with the control center computer and the selected control class. (GANGAKHEDKAR; FIG. 1; Page(s) 2-8; The embodiment(s) detail teleoperated driving sessions based on available latency/bandwidth associated with the QoS prediction and parameters.) 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of GANGAKEDKAR to conduct QoS of teleoperation driving sessions for the reasons creating a network slice for teleoperating operations that includes QoS. (GANGAKHEDKAR Abstract) 

Re Claim 12, Altman-GANGAKEDKAR discloses the method of claim 8, wherein the method further comprises evaluating the receiving signal strength of the quality of service prediction, and, terminating the teleoperated driving session in response to determining that the predicted receiving signal strength value is below a limit value. (ALTMAN; FIG. 1; [0016], [0020]-[0028], [0055]-[0060]; The disengaging of a teleoperating based signal/bandwidth related data.)   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443